Exhibit NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES RESULTS FOR THE THREE MONTHS ENDED JUNE 30, 2009 Edmonton, Alberta, August 4, 2009 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced results for the three months ended June 30, 2009. Unless otherwise specified, all dollar amounts discussed are in Canadian dollars. Consolidated Financial Highlights Three Months Ended June 30, (dollars in thousands) 2009 2008 Revenue $ 147,103 $ 258,987 Gross profit $ 24,810 $ 47,589 Gross profit margin 16.9 % 18.4 % Operating income $ 9,772 $ 26,930 Net income $ 14,774 $ 19,096 Consolidated EBITDA (1) $ 19,585 $ 36,727 Capital spending $ 19,710 $ 59,349 (1) For a definition of Consolidated EBITDA (as defined within the credit agreement) and reconciliation to net income, see “Non-GAAP Financial Measures” at the end of this release. “A number of positive developments occurred during the three months ended June 30, 2009 including the signing of a new three-year mining services agreement with Shell Canada and the renewal of our credit agreement with our lenders,” said Rod Ruston, President and CEO. “We have since been awarded a strategically important three-year pipeline contract to provide ongoing services to TransCanada Pipeline’s mainline in British Columbia, Saskatchewan, Manitoba and Ontario.
